Beck, J.
While the description of the property levied upon as set forth in the entry of levy made upon the execution was so wanting in definiteness and certainty that a dismissal of the levy would have been proper had that description remained unaided, we are of the opinion that the plaintiff in execution could invoke the description contained in the claim to complete and make certain the defective description. In the case of Walden v. Walden, 128 Ga. 129 (57 S. E. 324), it is said: “The entry of levy was also objected to, when offered in evidence. It was in these words: ‘Levied the within fi. fa. on a tract or parcel of land lying in Jefferson county, Georgia, 79th district, G. M., containing one hundred acres, more or less; levied on as the property of Thomas E. Wal*683den, and legal notice given to tenant in possession. This December 7th, .1904/ This levy, standing alone, is plainly insufficient in description. It has two aids to help it: First, it is the levy of a mortgage fi. fa. which could only be lawfully levied on the mortgaged property; and it is possible that some presumption as to the officer doing his duty may arise, the description, as far as it went, corresponding with that in the mortgage. Connolly v. Atlantic Contracting Co., 120 Ga. 213 [47 S. E. 575]. Second, the real saving aid to this levy, as between the parties litigant, is that the present plaintiffs interposed, to such levy claims, in which they stated that the land had been levied on, and described it as in the mortgage, which' description we have held above to be sufficient. The principle that, as between the parties, a defective entry of levy will be aided by the allegations or description of a claim affidavit, and that the claimant will be estopped from denying such allegations, has generally been applied to levies on personalty. Pearce v. Renfroe, 68 Ga. 194; Drawdy v. Littlefield, 75 Ga. 215 (5); Cohen v. Broughton, 54 Ga. 296 (1); Smith v. Camp, 84 Ga. 117 (7) [10 S. E. 539]. But it has also been applied to levies on real estate. Scolly v. Butler, 59 Ga. 849; Hollis v. Lamb, 114 Ga. 740, 742 [40 S. E. 751].” And in the case of Hollis v. Lamb, supra, it was said: “It is entirely immaterial, under the facts of the present case, whether the levy showed that the lands levied on were or were not in Taylor county. The entry of levy was made by ‘M: L. Eiley, sheriff/ and described the lands as being in the ‘12th district of said county/ The claim affidavit made by Lamb, and which was a part of the record of the case, shows on its face that it was made in Taylor county, Georgia. It recites that Filer’, sheriff of said county, had levied on these lands, which were in the 12th district of said county. Therefore this defect in the levy was cured by the recital in the claim which was filed, and rendered certain the locus of the land, and the county of which Eiley was sheriff, even if the levy was not properly amendable.”
Giving to the defective entry of levy the aid of the description of the property in the claim affidavit, we think the levy was saved from dismissal, and that the court erred in sustaining the motion to dismiss.

Judgment reversed.


All the Justices concur.